Name: Commission Regulation (EEC) No 450/85 of 21 February 1985 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: prices;  monetary economics;  beverages and sugar;  monetary relations
 Date Published: nan

 No L 52/36 Official Journal of the European Communities 22. 2. 85 COMMISSION REGULATION (EEC) No 450/85 of 21 February 1985 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency of calculating the monetary compensatory amounts valid on 1 February 1985 ; Whereas, pursuant to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and dismantlement of the monetary compensatory amounts applying to certain agricultural products (8), the central rate and the market rate used under the common agricultural policy have been subjected to a corrective factor of 1,033651 with effect from the 1984/85 marketing year, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfr/Lfr 1 = 0,0215462 ECU : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3685/84 (2), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries 0, as last amended by Regulation (EEC) No 2135/84 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free ­ at-frontier prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 2439/84 0 ; Whereas, for the currencies of the Member States maintained at any given moment with a maximum spread of 2,25 % , the special rate is the conversion rate resulting from the central rate ; whereas, for the other currencies, the special rate for the period 1 March to 31 August 1985 is equal to the conversion rate in relation to all the currencies of the Member States, maintained at any given moment with a maximum spread of 2,25 % , resulting from the average rate taken into consideration for the purposes (b) for the Danish krone : Dkr 1 = 0,118836 ECU ; (c) for the German mark : DM 1 = 0,431540 ECU ; (d) for the French franc : FF 1 = 0,140728 ECU ; (e) for the pound sterling : £ 1 = 1,51892 ECU ; (f) for the Irish pound : £ Irl 1 = 1,33314 ECU ; (g) for the Italian lira : Lit 100 = 0,0696116 ECU ; (h) for the Dutch guilder : F1 1 = 0,383002 ECU ; (i) for the Greek drachma : Dr 1 = 0,0105099 ECU Article 2 Regulation (EEC) No 2439/84 is hereby repealed. Article 3 This Regulation shall enter into force on 1 March 1985. ( ¢) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 341 , 29 . 12. 1984, p. 1 . (3) OJ No 106, 30 . 10 . 1962, p . 2553/62. (4) OJ No L 263, 19 . 9 . 1973, p . 1 . 0 OJ No L 157, 18 . 6 . 1976, p . 20 . (6) OJ No L 196, 26 . 7 . 1984, p . 21 . O OJ No L 228 , 25 . 8 . 1984, p . 6 . (8) OJ No L 90, 1 . 4. 1984, p. 1 . 22. 2. 85 Official Journal of the European Communities No L 52/37 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1985. For the Commission Frans ANDRIESSEN Vice-President